Citation Nr: 18100119
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 13-25 582
DATE:	 
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to an initial compensable rating for calluses of the bilateral feet is denied.  
FINDING OF FACT
The Veterans service-connected calluses of the bilateral feet are manifested by pain and require periodic debridement.  
CONCLUSION OF LAW
The criteria for an initial compensable evaluation for calluses of the bilateral feet have not been satisfied.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5299-5284 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty from June 1965 to December 1967.
In May 2017, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.
In September 2017 the Board of Veterans Appeals (Board) remanded the issue on appeal for additional development and a new Department of Veterans Affairs (VA) examination.  The issue has now been returned to the Board for appellate review.
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  
Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2017).  The hyphenated disability will be rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2017). 
The Veterans calluses of the bilateral feet are evaluated under Diagnostic Code 5284.  Under Diagnostic Code 5284, a 10 percent evaluation is warranted for a moderate foot injury; a 20 percent evaluation is warranted for a moderately severe foot injury; a 30 percent evaluation is warranted for a severe foot injury. In addition, if there is an actual loss of use of the foot, a 40 percent evaluation is assigned.  38 C.F.R. § 4.71a.  
Words such as severe, moderate, and mild are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2017).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 4.2, 4.6 (2017).
During July 2011, July 2013, and December 2017 VA examinations the Veteran reported that he undergoes regular foot callus debridement and soaks his feet in Epsom salts two to three times a week to keep the calluses soft.  He reported he does not use oral or topical medications or any type of intensive light or electron beam therapy.  The examiners reported that there are no other local skin symptoms or any systemic symptoms related to the callus formation and the Veteran denied any history of benign or malignant neoplasm of the foot.  The Veteran reported an itching and burning sensation, however, the VA examiners reported this is not related to the calluses.  There was no evidence of edema and no other apparent skin abnormality.  No other foot injuries were indicated on examinations and the examiners reported that the Veterans foot condition does not impact his ability to work.  The Veteran denied using orthotics, prosthetics, or assistive devices.  
The December 2017 examiner reported that the Veteran had a thin layer of calluses that covers both heels and that there is no skin opening or other foot lesions.  The examiner reported that the thin layer of calluses does not affect the function of the feet.  The Veteran reported constant bilateral foot pain.  He denied flare-ups that impacted the function of the foot and he denied any functional loss or functional impairment of the foot.
VA treatment records throughout the period on appeal reflect symptoms consistent with those noted upon examination.  Treatment records reflect that the Veteran regularly undergoes debridement of the calluses on his feet.  
During the May 2017 Board hearing the Veteran testifed that he experiences pain going up steps, a sensation of cracking like knuckles, and a feeling like his feet are giving way, and he reported difficulty walking and a painful burning sensation.  The Board finds the Veteran competent to report observable symptomatology such as pain and that his feet crack like knuckles and has no reason to question his credibility regarding these reports.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, to the extent the Veteran has reported itching and a burning pain, the Board finds these symptoms are unrelated to the service-connected calluses in light of the medical opinions which are more probative than the Veterans lay assertions on the complex medical matter of the cause of the symptoms.  
After careful review the Board finds that a compensable rating for service-connected calluses of the bilateral feet is not warranted as the disability is no more than mild in severity.  The service-connected disability is manifested by callus formation which requires periodic debridement, and to some extent pain, although the burning pain experienced by the Veteran is unrelated to the service-connected disability.  VA examiners reported that the Veterans calluses are not the cause of the burning sensation.  The Veteran also reported a sensation of his feet giving way; however, the Veteran is not service-connected for a joint disability which could affect stability of the joints.  Instead, he is service-connected for calluses which form on the skin of his feet.  There is simply no competent evidence reflecting that his feet give way due to his calluses.  The examiners noted no occupational impairment as a result of the calluses and the December 2017 examiner specifically found that the calluses do not affect the function of the feet, all of which suggests the disability is not moderate in degree.  As the preponderance of the evidence is against a finding that the Veterans disability more nearly approximates the criteria for a higher rating, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7 (2017).  
Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	M. Gonzalez, Associate Counsel 

